Case 1:18-cv-10225-MLW Document 355-6 Filed 08/16/19 Page 1 of 3




            EXHIBIT 6
      Case 1:18-cv-10225-MLW Document 355-6 Filed 08/16/19 Page 2 of 3




                DECLARATION OF

 1.    My name is                           .

 2.   I have asked that this declaration be redacted of my identifying information
      prior to being filed in a public court record. That is because this affidavit
      contains sensitive details about my life and my family.
 3.   I am currently detained by immigration authorities in Strafford County, New
      Hampshire. I have been detained since January 2019, and have had a final
      order since May 2019.

4.    I came to the United States in February 2015. I was detained near the
      border, and asked for asylum. I fled to the United States because of my
      sexual orientation. In Honduras, I suffered years of violence because my
      family and the society at large did not accept me.

5.    After I was released from detention, I continued to attend immigration court
      when required to.

6.    In the fall of 2015, I met my wife,                   , and we began living
      together. It was the first time I had been able to have an open relationship
      with another woman without fear. Mter so many years in Honduras, it felt so
      wonderful to be able to hold hands in the street, and express our love for each
      other without fear.           understood all the issues I had faced in Honduras
      and supported me. I was so happy. We married in 2017. We plan to buy a
      house one day, bring my son from Honduras, and have another child.

7.    I was detained by immigration authorities in January 2019 after I had been
      arrested on drug charges.

8.    In immigration court, I continued to seek asylum. However, because I was
      married to my wife, I believed that it would be better for me to accept
      voluntary departure, and seek to come back through my maniage. After the
      Judge told me that I would lose the ability to obtain voluntary departure if I
      moved forward to a hearing on my asylum claim and my asylum was denied,
      I requested and was granted voluntary departure.

9.    After I took voluntary departure, ICE continued to detain me. My wife went
      to the ICE office in Burlington Massachusetts to tum in a sm~ll bag of
      clothes for my trip, and was told that I would be put on a flight. I filled out
      several Detainee Request slips, asking for information about my departure.
       Case 1:18-cv-10225-MLW Document 355-6 Filed 08/16/19 Page 3 of 3




 10.    In May, I learned that because I had not departed the United States, my
        voluntary departure order had become an order of removal. I still do not
        understand this.

 11.    After that, I received several sheets of paper from ICE. I do not speak English
        and do not understand the pages that I received. I now understand that one
        of these pieces of paper told me that I. would have a review of my custody
        around August 19, 2019.

 12.   On August 7, 2019, I received another piece of paper, and an ICE officer told
       me that I was a danger to society. I now understood that my custody had
       been reviewed, and that ICE had decided not to release me.

 13.   If I had understood that I could provide information so that ICE could
       consider releasing me, I would have done so.

 14.   My detention has been very hard for me and my wife. My wife had to move
       out of our apartment in order to pay my legal bills and send money to
       Honduras to support my son. She has lost weight and has trouble sleeping.
       She cries every time she ~sits me. It is very difficult for me to see her this
       way, and to be powerless to do anything about it.

 15.   If released, I will not pose a danger or flight risk. Although I have made
       serious mistakes in the past, I have learned from that mistakes and will not
       be involved in any crime. All I want is to be by my wife's side and to continue
       working with her to build 9ur life together.

Signed under pains and penalties of perjury.



                                                      Date

I, Adriana Lafaille, certify that I am fluent in Spanish and English and have read
this affidavit to                          in Spanish.



Adriana Lafaille                                       Date
